Name: Regulation (EEC) No 1181/72 of the Commission of 6 June 1972 readmitting certain milk products to the special rules for payment of the refund laid down in Regulation (EEC) No 441/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 490 Official Journal of the European Communities 7.6.72 No L 130/ 15Official Journal of the European Communities REGULATION (EEC) No 1181/72 OF THE COMMISSION of 6 June 1972 readmitting certain milk products to the special rules for payment of the refund laid down in Regulation (EEC) No 441/69 Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products : HAS ADOPTED THIS REGULATION : Article 1 , THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by Regulation (EEC) No 1411/71,2 and in particular Article 17 (4 ) thereof; Whereas Commission Regulation (EEC) No 913/713 of 30 April 1971 on the restriction of products to which the special rules for payment of the refund laid down in Regulation (EEC) No 441/69 are applicable deleted from the Annexes to Regulation (EEC) No 441 /69 certain products falling within subheading No 04.03 of the Common Customs Tariff ; Whereas the situation on the Community butter market and in international trade makes it possible to readmit certain of the products in question to the list of products qualifying for treatment under the special rules for payment of refunds ; 1 . Footnote 1 to Annex I to Regulation (EEC) No 441 /69 shall be deleted . 2 . '04.03 /butter' shall be inserted after tariff subheading No 04.02 in Annex II to Regulation (EEC) No 441/69 . Article 2 This Regulation shall enter into force on 8 June 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1972 . For the Commission The President S. L. MANSHOLT 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 148 , 3.7.1971 , p . 4 . * OJ No L 98, 1.5.1971 , p . 43 .